On the Merits.
The record does not inform us why the three oppositions were “disallowed.” The opponents were invited to show cause why the applicant should not be appointed administrator, and they had the legal right to oppose the application and champion the appointment of another person. The application and the oppositions thereto should have been tried at the same time, and disposed of by one judgment. The case should not have been tried by piecemeal.
It is therefore ordered that the judgment appealed from be reversed, and that this cause be remanded for further proceedings according to law; appellee to pay costs of appeal.